DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
In response to the Examiner Initiated Interviews on February 24, 2021 and March 4, 2021, Applicant’s Representative submitted proposed claim amendments to overcome the rejection under 35 U.S.C. 101 in the Office Action mailed May 31, 2019. The proposed amendments have been fully considered and are persuasive.  The proposed amendments are entered by Examiner’s Amendment to further prosecution.
EXAMINER’S AMENDMENT
Authorization for this Examiner’s Amendment was given in an interview with Yejin Kim (73602) on March 4, 2021.
The application has been amended as follows: 
IN THE CLAIMS:
The claims are to be amended as indicated in the attached OA.APPENDIX document, herein incorporated by reference.
Allowable Subject Matter
Claims 12-13, 15-21, 24-29 are allowed (renumbered as 1, 9, 2-3, 10, 4, 11, 5, 12, 6, 13, 7, 14, 8 and 15 respectively). The following is an examiner’s statement of reasons for allowance:
	The claims are allowed because the closest prior art Sakamaki fails to anticipate or render obvious:
performs a differentiation operation on the angle signal θr to obtain a velocity signal ωr from the angle signal θr; a low-pass filter which performs a low pass filtering on the velocity signal ωr to remove a frequency component higher than an electrical angle frequency of the angle signal θr and obtains a velocity signal ω0; a first integrator which integrates the velocity signal ω0 to obtain a filtered angle signal θ0, in which the filtered angle signal θ0 is reset to the angle signal θr in response to the angle signal θr passing a predetermined angle α; a second integrator which integrates a cosine component of an inverted value −Dq of the angle error Dq and determines a sine offset correction value es which represents a direct current value for the analog sine signal; a third integrator which integrates a sine component of the angle error Dq and determines a cosine offset correction value ec which represents a direct current value for the analog cosine signal, in combination with all other limitations as presented by Applicant.
	With respect to claim 13, performs a differentiation operation on the angle signal θr to obtain a velocity signal ωr from the angle signal θr; a low-pass filter which performs a low pass filtering on the velocity signal ωr to remove a frequency component higher than an electrical angle frequency of the angle signal θr and obtains a velocity signal ω0; a first integrator which integrates the velocity signal ω0 to obtain a filtered angle signal θ0, in which the filtered angle signal θ0 is reset to the angle signal θr in response to the angle signal θr passing a predetermined angle α; a second integrator which integrates a cosine component of an inverted value −Dq of the angle error Dq and determines a sine offset correction value es which represents a direct current value for the analog sine signal; a third integrator which integrates a sine component of the angle error Dq and determines a cosine offset correction value ec which represents a direct current value for the analog cosine signal, in combination with all other limitations as presented by Applicant.  
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944.  The examiner can normally be reached on Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/MISCHITA L HENSON/           Primary Examiner, Art Unit 2865